Appeal from a judgment of the Supreme Court, Erie County (Penny M. Wolfgang, J.), rendered July 1, 2002. The judgment convicted defendant, upon his plea of guilty, of manslaughter in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of manslaughter in the first degree (Penal Law § 125.20 [1]). Contrary to the contention of defendant, his unrestricted waiver of the right to appeal encompasses his present contention regarding the severity of the sentence (see People v Hidalgo, 91 NY2d 733, 737 [1998]). In any event, the bargained-for sentence is not unduly harsh or severe. Contrary to defendant’s further contention, the record does not establish that Supreme Court was unaware that it had the ability to exercise its discretion in determining whether to impose a lesser period of postrelease supervision (cf. People v Stanley, 309 AD2d 1254 [2003]). Present—Pigott, Jr., P.J., Wisner, Hurlbutt, Lawton and Hayes, JJ.